United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Haven, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Douglas I. Lawrence, Jr., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1408
Issued: April 19, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 23, 2020 appellant, through his representative, filed a timely appeal from a July 14,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the July 14, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $87,813.63, for which he was without fault,
because he concurrently received FECA wage-loss compensation and Social Security
Administration (SSA) age-related retirement benefits for the period January 1, 2015 through
December 7, 2019, without an appropriate offset; (2) whether OWCP properly denied waiver of
recovery of the overpayment; and (3) whether OWCP properly required recovery of the
overpayment by deducting $500.00 every 28 days from appellant’s continuing compensation
payments.
FACTUAL HISTORY
On October 29, 2010 appellant then a 61-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on October 25, 2010, while he was in his postal truck, he was
struck by another vehicle and experienced low back spasm and pain and numbness in the right
buttock and leg while in the performance of duty. His retirement plan was listed as Federal
Employees Retirement System (FERS). OWCP accepted his claim for L5-S1 lumbar disc
herniation. Appellant stopped work on October 25, 2010. OWCP paid him wage-loss
compensation on the periodic rolls effective January 10, 2011. Appellant retired effective
June 30, 2011.
On July 5, 2011 OWCP sent a FERS/SSA dual benefits calculation form to SSA.
In a memorandum of telephone call (Form CA-110) dated January 26, 2015, appellant
called OWCP and indicated that he was receiving age-related retirement benefits through SSA.
OWCP informed him that they would send an inquiry to SSA to calculate the amount of the offset.
On February 4, 2015 OWCP sent a FERS/SSA dual benefits calculation form to SSA.
On April 24, 2017 the employing establishment advised OWCP that appellant was in the
FERS retirement system and was entitled to receive SSA age-related retirement benefits while also
entitled to and receiving wage-loss compensation benefits on the periodic rolls. It requested
OWCP review his file to determine if his file qualifies for the FERS offset and subsequent
reduction of compensation benefits.
On April 25, 2017 OWCP sent a FERS/SSA dual benefits calculation form to SSA.
On September 18, 2019 the employing establishment requested that OWCP review the case
for possible dual benefits.
On October 11, 2019 OWCP sent a FERS/SSA dual benefits calculation form to SSA.
On October 29, 2019 OWCP received a completed FERS/SSA dual benefits calculation
form from SSA wherein SSA advised that, effective January 2015, appellant reached normal
retirement age and became eligible for SSA age-related retirement benefits. It noted that, since
his retirement coverage was under FERS, his compensation benefits must be offset by any part of
his SSA benefit that was calculated by using his federal employment earnings. SSA calculated
SSA age-related retirement benefit rates with FERS offset and without a FERS offset from
2

January 1, 2015 through December 1, 2018. Beginning January 2015, the SSA rate with FERS
was $2,213.00 and without FERS was $758.00. Beginning December 2016, the SSA rate with
FERS was $2,220.00 and without FERS was $760.00. Beginning December 2017 and May 2018,
the SSA rate with FERS was $2,264.00 and without FERS was $776.00. Beginning
December 2018, the SSA rate with FERS was $2,327.50 and without FERS was $797.50.
On November 29, 2019 OWCP prepared a FERS offset calculation worksheet wherein it
noted the calculation of appellant’s SSA offset overpayment from January 1, 2015 through
December 1, 2018 and computed a total overpayment amount of $87,813.63. This form indicated
that from January 1, 2015 through November 30, 2016 appellant received an overpayment in the
amount of $33,576.92, from December 1, 2016 through November 30, 2017 he received an
overpayment in the amount of $17,568.13, from December 1, 2017 through April 30, 2018 he
received an overpayment in the amount of $7,407.30 from May 1 through November 30, 2018 he
received an overpayment in the amount of $10,497.76, and from December 1, 2018 through
December 7, 2019 he received an overpayment in the amount of $18,763.52.
In a January 15, 2020 letter, OWCP explained to appellant that his FECA compensation
would be offset by his FERS/SSA age-related retirement benefits. It noted that he had received
SSA age-related retirement benefits attributable to his years of federal service as an under FERS
since January 1, 2015. OWCP informed appellant that, as of December 7, 2019, it would begin to
offset his FERS/SSA benefits.
On January 29, 2020 OWCP issued a preliminary overpayment determination, finding that
an overpayment of compensation in the amount of $87,813.63 had been created because appellant
received SSA age-related retirement benefits from January 1, 2015 through December 7, 20194
that were partially based on credits earned while working in the Federal Government, which
constituted a prohibited dual benefit. It determined that he was without fault in the creation of the
overpayment. OWCP requested that appellant submit a completed overpayment recovery
questionnaire (Form OWCP-20) to determine a reasonable payment method, and advised him that
he could request waiver of recovery of the overpayment. It further requested that he provide
supporting financial documentation, including copies of income tax returns, bank account
statements, bills and canceled checks, pay slips, and any other records which support income and
expenses. Additionally, OWCP further notified appellant that, within 30 days of the date of the
letter, he could request a telephone conference, a final decision based on the written evidence, or
a prerecoupment hearing.
On February 17, 2020 appellant completed an overpayment action request form and
requested a prerecoupment hearing. In an attached statement, he noted disagreement that an
overpayment occurred and the amount of the overpayment, requesting waiver because he was
found to be without fault in the creation of the overpayment.
In a Form OWCP-20 completed on February 17, 2020, appellant reported that his total
monthly income included $2,120.00 from SSA for himself and $798.00 for his spouse, FECA
4
The Board notes that a typographical error was made by OWCP in its January 29, 2020 preliminary determination
as it indicated that the overpayment period ended on December 1, 2018, rather than on December 7, 2019. The FERS
offset calculation sheet indicates that the overpayment was calculated for the period January 1, 2015 through
December 7, 2019.

3

benefits of $1,667.31, his wife’s salary of $1,428.32, and interest and dividends of $266.39
resulting in total monthly income of $6,280.02. He reported expenses totaling $5,002.32.
Appellant indicated monthly expenses of $505.82 for rent, $800.00 for food, $400.00 for clothing,
$615.00 for utilities, and $2,581.50 for other expenses.5 He also noted a monthly payment of
$100.00 to SSA for an overpayment. Appellant further noted a checking account balance of
$41,672.00, savings account balance of $128,018.00, stocks $239,640.00, Thrift Savings Plan
(TSP) of $326,600.00, Individual Retirement Account $59,238.00, and his spouse’s retirement
fund of $18,447.00. He attached financial information including a 2018 federal tax return, bank
statements, utility bills, and credit card bills.
On June 5, 2020 appellant attended a prerecoupment hearing before a representative of
OWCP’s Branch of Hearings and Review.
Appellant’s representative submitted a hearing brief dated July 4, 2020. He provided a
summation of arguments regarding the responsibilities of OWCP in identifying an overpayment
and issuing an overpayment determination. The representative asserted that the established OWCP
procedure prior to September 2018 required that a CA-2201 (at fault) or a CA-2202 (not at fault)
overpayment determination “must be released (along with an OWCP-20) within 30 days of the
date the overpayment is identified.”6 In this instance the overpayment was identified in
January 20157 and OWCP issued the overpayment determination on January 29, 2020, more than
30 days after the debt was identified. The representative argued that OWCP failed to follow its
own procedures and therefore the overpayment should be reversed. Appellant acknowledged that
in September 2018 OWCP’s Federal (FECA) Procedure Manual changed and the mandatory
language was replaced with “[w]here the debt is $300[.00] or more (or not eligible for
administrative termination), a Preliminary Overpayment Determination should be issued within
30 days of the debt identification.”8 He asserted that OWCP’s lack of proper action and follow
through was cause of the overpayment.
By decision dated July 14, 2020, OWCP’s hearing representative finalized the preliminary
overpayment determination, finding that appellant had received an overpayment of compensation
in the amount of $87,813.63 for the period January 1, 2015 through December 7, 2019, because it
failed to offset his compensation payments by the portion of his SSA age-related retirement
benefits that were attributable to his federal service. OWCP further found that appellant was
without fault in the creation of the overpayment, but denied waiver of recovery of the overpayment
because the evidence of record failed to establish that recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. It required recovery of the
5
Appellant detailed other expenses as follows: cable television of $252.00, trash removal of $30.00, home
insurance of $134.00, auto insurance of $252.00, auto taxes of $47.50, gym membership $36.00, prescription copays
$50.00, gasoline of $240.00, cigarettes of $540.00, personal necessities of $400.00, entertainment of $300.00, auto
maintenance of $50.00, and trip to see grandchildren $250.00.
6
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Preliminary and Final Decisions, Chapter
6.400(4)(a)(2) (September 2020).
7

In a CA-110 note dated January 26, 2015, appellant called OWCP and indicated that he was receiving regular
retirement through SSA.
8

Supra note 6 at Chapter 6.300(5) (September 2020).

4

overpayment by deducting $500.00 from appellant’s continuing compensation payments every 28
days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.9 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.10
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service.11 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
age-related retirement benefits earned as a federal employee is part of the FERS retirement
package, and the receipt of FECA benefits and federal retirement concurrently is a prohibited dual
benefit.12
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $87,813.63, for which he was without fault, because he
concurrently received FECA wage-loss compensation and SSA age-related retirement benefits for
the period January 1, 2015 through December 7, 2019, without an appropriate offset.
The record supports that appellant received FECA wage-loss compensation for total
disability beginning in January 10, 2011, and that he received SSA age-related retirement benefits
beginning January 2015. As noted, a claimant cannot receive concurrent FECA compensation for
wage-loss and SSA retirement benefits attributable to federal service for the same period.13 The
information provided by SSA established that appellant had received SSA age-related retirement
benefits that were attributable to his federal service commencing January 1, 2015. Thus, the record
establishes that he received an overpayment of FECA wage-loss compensation.14
To determine the amount of the overpayment, the portion of the SSA age-related retirement
benefits that were attributable to federal service must be calculated. OWCP received
documentation from SSA with respect to appellant’s specific SSA age-related retirement benefits
9

5 U.S.C. § 8102(a).

10

Id. at § 8116.

11

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018).

12

FECA Bulletin No. 97-09 (issued February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

13

20 C.F.R. § 10.421(d); supra note 6; L.D., Docket No. 19-0606 (issued November 21, 2019); A.C., Docket No.
18-1550 (issued February 21, 2019); S.M., Docket No. 17-1802 (issued August 20, 2018).
14

Id.

5

that were attributable to federal service. SSA provided its rate with FERS and without FERS for
specific periods January 1, 2015 through December 7, 2019. OWCP provided its calculations for
each relevant period based on SSA’s worksheet and determined that appellant received an
overpayment in the amount of $87,813.63. The Board thus finds that he received prohibited dual
benefits for the period January 1, 2015 through December 7, 2019 totaling $87,813.63.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.15
Recovery of an overpayment will defeat the purpose of FECA when such recovery would
cause hardship to a currently or formerly entitled beneficiary because the beneficiary from whom
OWCP seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP.16 An individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living expenses
if monthly income does not exceed monthly expenses by more than $50.00.17 Also, assets must
not exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a
spouse or dependent plus $1,200.00 for each additional dependent.18 An individual’s liquid assets
include, but are not limited to cash, the value of stocks, bonds, saving accounts, mutual funds, and
certificate of deposits.19
Recovery of an overpayment is considered to be against equity and good conscience when
an individual who received an overpayment would experience severe financial hardship in
attempting to repay the debt or when an individual, in reliance on such payment or on notice that
such payments would be made, gives up a valuable right or changes his or her position for the
worse.20
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat

15

5 U.S.C. § 8129.

16

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Supra note 6 at Chapter 6.400(2), (3) (September 2018).
17

Supra note 6 at Chapter 6.400.4(a)(3); N.J., Docket No. 19-1170 (issued January 10, 2020); M.A., Docket No.
18-1666 (issued April 26, 2019).
18

Id. at Chapter 6.400.4(a)(2) (September 2020).

19

Id. at Chapter 6.400.4(b)(3).

20

20 C.F.R. § 10.437(a)(b).

6

the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.21
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.22
Evidence in the case record shows that appellant has income totaling $6,280.02. Form
OWCP-20 listed expenses as of $505.82 for rent, $800.00 for food, $400.00 for clothing, $615.00
for utilities, and $2,581.50 for other expenses.23 Appellant also noted a monthly payment of
$100.00 to SSA for an overpayment. He further noted a checking account balance of $41,672.00,
savings account balance of $128,018.00, stocks $239,640.00, TSP of $326,600.00, IRA
$59,238.00, and his spouse’s retirement fund of $18,447.00.
Based upon the information provided on the Form OWCP-20, and evidence received after
the hearing, appellant’s household income totaled $6,280.20 while his expenses totaled $5,002.32.
As his monthly income exceeds his monthly expenses by $1,277.88, he does not need substantially
all of his monthly income to meet current and ordinary living expenses.
The Board further finds that appellant has not established that recovery of the overpayment
would be against equity and good conscience because it has not been shown, for the reasons noted
above, that he would experience severe financial hardship in attempting to repay the debt, or that
a valuable right had been relinquished, or that a position had been changed for the worse in reliance
on the payment, which created the overpayment.24 Therefore, OWCP properly denied waiver of
recovery of the overpayment.
Because it has not been established that, recovery of the overpayment would defeat the
purpose of FECA or be against equity and good conscience, the Board finds that OWCP has not
abused its discretion by denying waiver of recovery of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provides in pertinent part: When an overpayment
has been made to an individual who is entitled to further payments, the individual shall refund to
OWCP the amount of the overpayment as soon as the error is discovered or his or her attention is
21

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

22

5 U.S.C. § 8129.

23

Appellant detailed other expenses as follows: cable television of $252.00, trash removal of $30.00, home
insurance of $134.00, auto insurance of $252.00, auto taxes of $47.50, gym membership $36.00, prescription copays
$50.00, gasoline of $240.00, cigarettes of $540.00, personal necessities of $400.00, entertainment of $300.00, auto
maintenance of $50.00, and trip to see grandchildren $250.00.
24

L.D., Docket No. 18-1317 (issued April 17, 2019); William J. Murphy, 41 ECAB 569, 571-72 (1989).

7

called to the same. If no refund is made, OWCP shall decrease later payments of compensation,
taking into account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize any hardship.25
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$500.00 every 28 days from appellant’s continuing compensation payments.
In determining whether appellant could repay the overpayment through $500.00
deductions from continuing compensation payments, OWCP took into account his financial
information as well as factors set forth in 20 C.F.R. § 10.441 and found that this method of
recovery would minimize any resulting hardship, not necessarily eliminate it, while at the same
time liquidating the debt in a reasonably prompt fashion.26 The Board finds that OWCP gave due
regard to the financial information provided and found that his monthly income exceeded monthly
expenses by $1,277.88. OWCP further applied its procedures, which require that an appropriate
payment amount should be deducted in order to recover the overpayment within three years.27 The
Board therefore finds that OWCP properly required recovery of the overpayment by deducting
$500.00 every 28 days from appellant’s compensation payments.
On appeal appellant asserts that the overpayment was identified in January 2015 and
OWCP issued the overpayment determination on January 29, 2020 more than 30 days after the
debt was identified. He argues that OWCP failed to follow its own procedures and its lack of
proper action and follow through caused the overpayment. As explained, however, in
September 2018 the Federal (FECA) Procedure Manual changed the mandatory language that the
Form CA-2202 “must be released” within 30 days of debt identification to “should be issued within
30 days” of the debt identification.28 Applying the updated Federal (FECA) Procedure Manual
language applicable in September 2018, OWCP’s debt identification on January 29, 2020 was not
fatal to this overpayment decision.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $87,813.63, for which he was without fault, because he
concurrently received FECA wage-loss compensation benefits and SSA age-related retirement
benefits for the period January 1, 2015 through December 7, 2019, without an appropriate offset.
25

20 C.F.R. § 10.441(a); A.S., Docket No. 19-0171 (issued June 12, 2019); Donald R. Schueler, 39 ECAB 1056,
1062 (1988).
26

See L.F., Docket No. 15-0489 (issued May 11, 2015) (the Board affirmed an OWCP hearing representative’s
denial of waiver of recovery of an overpayment because appellant and his spouse had over $17,000.00 in their savings
account, and as such his assets exceeded the specified resource base).
27

Supra note 6 at Chapter 6.500.8.c (September 2018). These procedures further note that, if no response to the
preliminary overpayment determination is received, OWCP should set the rate of repayment at 25 percent of the
28-day net compensation amount until the balance of the overpayment is paid in full (emphasis added) id. Chapter
6.500.8.c(1).
28

Supra note 8.

8

The Board further finds that OWCP properly denied waiver of recovery of the overpayment and
properly required recovery of the overpayment by deducting $500.00 every 28 days from his
continuing compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the July 14, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 19, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

